                Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GERALD GREEN,

                                      Plaintiff,                       OPINION & ORDER

                  – against –                                             20 Civ. 4655 (ER)

CAPITAL ONE, N.A., and SQUARE, INC.,


                                      Defendants.


Ramos, D.J.:

           Gerald Green has brought suit against Capital One and Square, Inc., alleging violations of

the Electronic Fund Transfer Act (“EFTA”), 15 U.S.C. § 1693, et seq., and New York General

Business Law § 349 (“GBL § 349”). Before the Court is Capital One’s motion to dismiss

Green’s Amended Complaint. For the reasons discussed below, Capital One’s motion is

GRANTED in part and DENIED in part.

           I.       BACKGROUND

                    A.       Factual Background

           Green holds a bank account with Capital One. On June 19, 2019, Green attempted to

initiate a transfer of funds to his friend, Edward Butler. ¶ 16. 1 To effectuate this transfer, Green

used a mobile application called “Cash App,” which is a product of Square. ¶ 17. 2 Green

alleges that Butler was unable to access the funds from this transfer, despite the fact that he




1
    All citations to “¶ _” refer to the Amended Complaint, Doc. 27.
2
 Square was previously named as a defendant in this case but has reached a settlement agreement with Green. See
Doc. 40.
            Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 2 of 21




received a notification that the transfer had been successful. ¶ 21. Green alleges that this

transaction was never completed. ¶ 20.

       Looking to troubleshoot the situation, Butler went online and found a telephone number

that was purportedly a Cash App customer support line. ¶ 23. Green and Butler then called the

number together and spoke to an individual claiming to be a Cash App representative. ¶ 24.

Green alleges, however, that this was not a Cash App representative, but an individual—referred

to in the Amended Complaint as the “Fraudster”—who was engaged in a scheme to steal the

personal information of Cash App users who unwittingly called the number. ¶ 25.

       Green and Butler grew suspicious after this individual asked several intrusive personal

questions about their bank account information, though they provided him with some of the

information he sought. ¶¶ 27–28. However, during the call, Butler received several alerts

regarding additional transactions that neither he nor Green had authorized. ¶ 30. Green and

Butler eventually hung up, and Green deleted Cash App from his phone soon thereafter. ¶¶ 32–

33. However, Green soon discovered that more than one thousand dollars had already been

transferred from his bank account to the accounts of unknown third parties without his consent.

¶¶ 34–36.

       Green informed Capital One of these unsanctioned transactions after discovering them.

¶ 38. Capital One initially refunded the money, pending an investigation into whether the

transfers had been made in error. ¶ 39, see also Doc. 35-3. Green also attempted to report the

situation to Square by telephone; however, he was notified that Square did not provide live

telephone assistance and that there are many people illegally impersonating Cash App

representatives. ¶ 43. He then reported the transfers to Square by email, but alleges that Square

took no action in response. ¶¶ 44–46.




                                                 2
           Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 3 of 21




        Several months after Green reported the incident, Capital One reversed three of the four

refunds in his account, stating that the allegedly fraudulent activity had solely been the

responsibility of Green and Square. ¶ 40. Green alleges that this situation was “not unusual” for

Capital One, citing the existence of thousands of complaints to the Better Business Bureau

(“BBB”) regarding “Billing/Collection Issue[s].” ¶ 41. He also cites to statistics regarding

complaints to the Consumer Financial Protection Bureau (“CFPB”) related to “problem making

or receiving payments[,]” “banking errors[,]” “funds not handled or disbursed as instructed[,]”

and consumer complaints that a “transaction was not authorized[.]” ¶ 42.

                B.     Procedural History

        Green filed suit against Capital One and Square on June 17, 2020, alleging that both

entities had violated the EFTA and GBL § 349. Doc. 1. Capital One first moved to dismiss on

September 23, 2020, and Green filed an amended complaint on October 14, 2020. Doc. 27.

Capital One moved to dismiss the Amended Complaint on November 18, 2020. Doc. 33. On

December 15, 2020, this action was dismissed as to Square pursuant to a settlement agreement.

Doc. 40.

        II.    L(*$/ S7$1'$5'

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

facially plausible “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). The plaintiff must allege sufficient facts to show “more than a sheer

possibility that a defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 557).




                                                   3
          Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 4 of 21




However, this “flexible ‘plausibility standard’” is not a heightened pleading standard, In re

Elevator Antitrust Litig., 502 F.3d 47, 50 n.3 (2d Cir. 2007) (citation omitted), and “a complaint

. . . does not need detailed factual allegations” to survive a motion to dismiss. Twombly, 550

U.S. at 555.

       ๠HTXHVWLRQRQDPRWLRQWRGLVPLVV³LVQRWZKHWKHUDSODLQWL൵ZLOOXOWLPDWHO\SUHYDLOEXW

ZKHWKHUWKHFODLPDQWLVHQWLWOHGWRR൵HUHYLGHQFHWRVXSSRUWWKHFODLPV´Sikhs for Justice v.

Nath, 893 F. Supp. 2d 598, 615 (S.D.N.Y. 2012) (quoting Villager Pond, Inc. v. Town of Darien,

56 F.3d 375, 378 (2d Cir. 1995)). “[T]he purpose of Federal Rule of Civil Procedure 12(b)(6) is

WRWHVWLQDVWUHDPOLQHGIDVKLRQWKHIRUPDOVX൶FLHQF\RIWKHSODLQWL൵¶VVWDWHPHQWRIDFODLPIRU

relief without resolving a contest regarding its substantive merits” or “weigh[ing] the evidence

WKDWPLJKWEHR൵HUHGWRVXSSRUWLW´Halebian v. Berv, 644 F.3d 122, 130 (2d Cir. 2011) (internal

citations and quotation marks omitted).

       Accordingly, when ruling on a motion to dismiss pursuant to Rule 12(b)(6), the Court

accepts all factual allegations in the complaint as true and draws all reasonable inferences in the

SODLQWL൵¶VIDYRUNielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014); see also Twombly, 550 U.S. at

556 (“[A] well-pleaded complaint may proceed even if it strikes a savvy judge that actual proof

of those facts is improbable . . . .”). “For purposes of this rule, the complaint is deemed to

include any written instrument attached to it as an exhibit or any statements or documents

incorporated in it by reference.” Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.

2002) (internal quotation marks omitted).




                                                  4
          Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 5 of 21




       III.       DISCUSSION

                  A.     EFTA Violations

       Green’s allegations under the EFTA implicate two parts of the statute. First, he alleges

that Capital One’s reversal of the refunds in his account violated 15 U.S.C. § 1693g(a), which

presumptively caps consumer liability for “unauthorized” transfers at $50. He also alleges that

Capital One violated § 1693f, which requires the financial institution to follow certain

procedures to investigate allegedly erroneous transfers following the receipt of a consumer

complaint. Green’s allegations are limited to three transactions made on June 19, 2019, all of

which he alleges occurred after he and Butler called the individual impersonating a Cash App

representative. See Doc. 41 at 6, see also Doc. 35-2 (Green’s bank account statement). While

these transfers are listed on Green’s account statement as having been made to Butler, Green

alleges that the funds were never transferred to Butler and ultimately went to other parties. ¶¶

35–36. He does not, however, seek to recover for the initial attempted transaction to Butler,

which he states was never effectuated, and also concedes that he initiated. See Doc. 41 at 6.

                         i.      Green States a Claim for a Violation of 15 U.S.C. § 1693g(a)

       Capital One has argued that Green cannot state a claim under § 1693g(a) because the

transfers in question were not “unauthorized” under the EFTA, and because he did not contact

Capital One until June 20, 2019, the day after the disputed transfers posed to his account. Both

arguments fail.

       The EFTA defines an “unauthorized electronic transfer” as:

                  an electronic fund transfer from a consumer’s account initiated by a person other
                  than the consumer without actual authority to initiate such transfer and from
                  which the consumer receives no benefit.

§ 1693a(12).




                                                   5
           Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 6 of 21




         However, the statute provides that the above definition does not extend to any electronic

fund transfer:

                  (A) initiated by a person other than the consumer who was furnished with the
                  card, code, or other means of access to such consumer’s account by such
                  consumer, unless the consumer has notified the financial institution involved that
                  transfers by such other person are no longer authorized,

                  (B) initiated with fraudulent intent by the consumer or any person acting in
                  concert with the consumer, or

                  (C) which constitutes an error committed by a financial institution.

Id. at § 1693a(12)(A)–(C).

         Both the Board of Governors of the Federal Reserve System and the CFPB have

promulgated regulations implementing the EFTA. These agencies have proffered identical

definitions of “unauthorized electronic fund transfer,” which are substantially the same as the

definition appearing in the statute. See 12 C.F.R. § 205.2(m) (Board of Governors regulation);

12 C.F.R. § 1005.2(m) (CFPB regulation). 3 The agencies have also proffered Official

Interpretations of §§ 205.2(m) and 1005.2(m), respectively, elaborating on this definition. Both

Official Interpretations include the so-called “fraud exception,” which states that “[a]n

unauthorized [electronic funds transfer] includes a transfer initiated by a person who obtained the

access device from the consumer through fraud or robbery.” See 12 C.F.R. § 205, Supp. I at

2(m) (Board of Governors’ Official Interpretation of § 205.2(m)); 12 C.F.R. § 1005, Supp. I at


3
  For example, 12 C.F.R. § 205.2(m) provides that “‘Unauthorized electronic fund transfer’ means an electronic fund
transfer from a consumer’s account initiated by a person other than the consumer without actual authority to initiate
the transfer and from which the consumer receives no benefit. The term does not include an electronic fund transfer
initiated:

         (1) By a person who was furnished the access device to the consumer’s account by the consumer, unless
             the consumer has notified the financial institution that transfers by that person are no longer
             authorized;
         (2) With fraudulent intent by the consumer or any person acting in concert with the consumer; or
         (3) By the financial institution or its employee.”



                                                         6
            Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 7 of 21




2(m) (CFPB’s Official Interpretation of § 1005.2(m)). An “access device” refers to “a card,

code, or other means of access to a consumer’s account, or any combination thereof, that may be

used by the consumer to initiate electronic fund transfers.” 12 C.F.R. § 205.2(a)(1). 4

         In its opening brief, Capital One argued that the transfers were authorized because Green

voluntarily provided his personal and account information to the individual purportedly

associated with Cash App. Doc. 34 at 10. On this basis, it argued that Green furnished the

“means of access” to his account to this individual. Id.; see also § 1693a(12)(A)). Green argued

in response that the transfers fell squarely within the fraud exception set forth in the Official

Interpretation, which Capital One did not address in its opening brief, and would otherwise be

considered “unauthorized” under a commonsense understanding of the word.

         Green has adequately stated a claim for a violation of § 1693g(a). As a threshold matter,

it is self-evident that an individual falsely posing as a customer service representative—with no

connection to Capital One or Square—would not have the “actual authority” to initiate a transfer,

as required by § 1693a(12). Nor would this individual be considered “a person other than the

consumer who was furnished with the card, code, or other means of access to such consumer’s

account” who has not had that authorization revoked, because the Official Interpretation clearly

distinguishes between access legitimately granted and later revoked on the one hand, and access

obtained by fraud or theft on the other hand. Compare 12 C.F.R. § 205, Supp. I at 2(m)(2) (“If a

consumer . . . grants authority to make transfers to a person [such as a family member or co-

worker] who exceeds the authority given, the consumer is fully liable for the transfers unless the

consumer has notified the financial institution that transfers by that person are no longer



4
  Because all provisions of 12 C.F.R. § 205.2(m) and its Official Interpretation cited to in this Opinion are identical
to the corresponding provisions of § 1005.2(m) and its Official Interpretation, to Court will cite only to the Board of
Governors materials for brevity.


                                                           7
           Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 8 of 21




authorized.”) with id. at 2(m)(3) (“An unauthorized [electronic funds transfer] includes a transfer

initiated by a person who obtained the access device from the consumer through fraud or

robbery.”). Thus, under the Official Interpretation, access obtained by fraud was never truly

“authorized”: If it were, there would be no need to differentiate between the above situations.

This distinction is also commonsense, as it would be illogical to require a consumer to revoke the

account access of an individual who was never intended to have such access in the first place, or

else risk liability for any resulting unintended transfers under § 1693g(a). Thus, the Court finds,

consistent with the fraud exception, that access to account information that was furnished in the

first instance under fraudulent pretenses is not “authorized” access under the EFTA.

        Capital One did not address the fraud exception in its opening brief, nor has it contested

Green’s argument that the Official Interpretation is reasonable and would thus be entitled to

deference. 5 Rather, Capital One has cited several cases in which a transaction was found to be

“authorized” because the consumer voluntarily furnished the necessary information for a third-

party to gain account access. See L.S. v. Webloyalty.com, Inc., 954 F.3d 110, 113–115 (2d Cir.

2020) (consumer authorized access to his bank account by entering his debit card information

into a webpage integrated into a video game store’s checkout process); Aikens v. Portfolio

Recovery Assocs., LLC, 716 F.App’x 37, 39–40 (2d Cir. 2017) (consumer authorized access by

providing her account number to an employee of the defendant over the phone); Gilbert v. Bank

of Am., N.A., 13 Civ. 1171 (JSW), 2014 WL 12644029, at *3 (N.D. Cal. Sept. 23, 2014)

(consumers provided account access to payday lenders who were alleged to be unlicensed).




5
 The Court independently can identify no reason why it should not follow the applicable regulations and Official
Interpretations. See Gale v. Hyde Park Bank, No. 02 Civ. 3663, 2007 WL 2358625, at *3 (N.D. Ill. Aug. 8, 2007)
(noting, in the EFTA context, that the Board of Governors’ interpretation of its own regulations is accorded great
deference) (citing Udall v. Tallman, 380 U.S. 1, 16 (1965)).



                                                         8
           Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 9 of 21




However, none of these cases involve situations in which the account access was obtained

through fraudulent pretenses, and thus they do not implicate the fraud exception.

        For example, in Webloyalty.com, a consumer sued a company that ran a “fee-based

monthly discount club” for which the consumer had registered while making a purchase at a

video game store. 673 F.App’x 100, 103 (2d Cir. 2016). 6 In its opinion affirming dismissal of

the claim, the Second Circuit noted that the text of the “enrollment page” at issue—i.e., the

screen through which the consumer registered for the discount program—met all the disclosure

requirements for pre-authorized electronic fund transfers under 15 U.S.C. § 1693e(a) and the

applicable regulatory guidance thereto, as the company fully disclosed “the amount to be

deducted from appellant’s account and the frequency with which the scheduled debits would take

place.” Id. at 106. On this basis, the court found no impropriety and held that the transfer had

been authorized. Similarly, in Aikens, the plaintiff alleged that she had orally entered into a

payment plan regarding her credit card debt, and that the defendant had made debits pursuant to

that agreement but without prior written approval in violation of § 1693e. 716 F.App’x at 39.

The court noted that these transfers were not “unauthorized” under the EFTA because she had

orally approved the payment plan with defendant, and the defendant “did not take more money

than was agreed to ... [or] withdraw the money from any other account than that which [Aikens]

authorized.” Id. There was no allegation that the plaintiff provided such approval under

fraudulent pretenses. At base, the dispositive distinction between Webloyalty and Aikens on the

one hand, and the instant case, is that in those two cases the cardholders voluntarily provided

their card access information to the third-party providers. Here, the allegation is that the




6
 Webloyalty.com has reached the Second Circuit twice. The Court cites to its 2016 opinion herein because this
opinion more directly addressed the § 1693g issue.


                                                        9
           Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 10 of 21




supposed Cash App representative was not a legitimate third-party provider and that Green’s

card access information was obtained through fraud.

         Capital One also cites to Merisier v. Bank of Am., N.A., 688 F.3d 1203, 1210 (11th Cir.

2012) which affirmed a bench trial verdict finding that certain transfers had been authorized,

despite referring in passing to the possibility that the plaintiff had been “duped” because she

provided her bank account information to her ex-boyfriend. However, Merisier too was decided

on different grounds. In Merisier, the Court found that the transactions had been authorized as

part of a larger fraudulent scheme perpetrated by the plaintiff’s ex-boyfriend, and that the

plaintiff had either been in on the scheme, or that she had provided her ex-boyfriend with

account access without subsequently notifying Bank of America that this authorization should be

withdrawn. Id. Thus, while the court in Merisier acknowledged that the plaintiff may have

failed to revoke a valid authorization, there was no factual finding that access to the plaintiff’s

account itself was obtained by fraud or theft and would thus be covered by the fraud exception. 7

Cf. Rusthoven v. TCF Nat. Bank, No. 07 Civ. 3154 (JRT)(JJK), 2009 WL 2171105, at *3 (D.

Minn. July 20, 2009) (denying summary judgment for bank on § 1693g claim and citing the

fraud exception when the evidence could show that a third party obtained access to the plaintiff’s

debit card by stealing it from his truck).

         In its reply brief, Capital One appears to abandon its original theory, arguing instead that

the relevant “person” to authorize these transactions was Square, as opposed to the individual

posting as a Cash App representative. See Doc. 44 at 4–5, n.6 (arguing that the transfers were

authorized because Green “authorized Square to initiate transfers,” that “Square did initiate the

transfers at-issue,” and that Green never rescinded Square’s access to his account). It also argues


7
 Indeed, the fraud exception is not referenced in the Merisier opinion, which relies heavily on evidence that the
plaintiff herself was engaged in the scheme to defraud the bank. See 688 F.3d at 1207–08.


                                                         10
         Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 11 of 21




that to the extent any fraud was committed, it would have been Square’s responsibility to

reimburse Green, and that permitting recovery from Capital One would open the door to

duplicative recovery from two financial institutions and/or absolve Square from its own

responsibilities under the EFTA. Id. at 5 n.6. Because these arguments were introduced for the

first time in Capital One’s reply brief and Green has not had an opportunity to respond, the Court

will not consider them. See In re Various Grand Jury Subpoenas, 235 F. Supp. 3d 472, 485

(S.D.N.Y. 2017) (arguments or requests for relief raised for the first time in a reply brief need

not be considered). The Court also notes that Capital One’s new theory relies on several

extrinsic documents, such as Capital One’s instructions for linking a bank account to third parties

such as Cash App, as well as Green’s Electronic Fund Transfer agreement with Capital One.

However, such documents were neither explicitly referenced nor “relie[d] heavily upon” in

“terms and effect” in the Amended Complaint. See Chambers v. Time Warner, Inc., 282 F.3d

147, 153 (2d Cir. 2002) (citation and quotation marks omitted). Thus, the Court cannot consider

this evidence, or Capital One’s new arguments based on it, at this time.

       Finally, Capital One argued in its opening brief that Green did not contact Capital One

“while the transfers were pending” to stop the bank from processing them, but rather waited until

the following business day to do so. Doc. 34 at 11. This is true, but it does not impact Green’s

claim. Rather, § 1693g(a), which presumptively caps consumer liability for unauthorized

transfers at $50, provides only that “reimbursement need not be made to the consumer for losses

which . . . would not have occurred but for the failure of the consumer to report any loss or theft

of a card or other means of access within two business days . . . .” Here, it is undisputed that

Green reported the theft of his account information within two business days. Thus, the fact that




                                                 11
         Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 12 of 21




Green called Capital One the day after the disputed transactions had posted is of no legal

significance.

       Green has adequately alleged that the disputed transfers were “unauthorized,” and that his

liability for them should not have exceeded $50. Accordingly, he has stated a claim for a

violation of § 1693g.

                        ii.    Green States a Claim for a Violation of 15 U.S.C. § 1693f

       Green has also alleged that Capital One failed to conduct a reasonable investigation

pursuant to 15 U.S.C. § 1693f. Section 1693f requires that a financial institution investigate any

“error” reported by a consumer within ten business days of its receipt of notice of such error.

See 15 U.S.C. § 1693f(a). Alternatively, the institution may, within ten business days,

provisionally recredit the consumer’s account for the alleged error pending the conclusion of

such investigation, provided that the investigation is concluded within forty-five days of the

receipt of notice of the error. Id. at § 1693f(c). In either event, the bank must notify the

consumer of the results of its investigation. An “error” includes an unauthorized electronic

transfer. § 1693f(f).

       The financial institution bears the burden of establishing that a transaction was

authorized. § 1693g(b). If Green establishes that Capital One’s investigation did not comply

with § 1693f, he may be entitled to compensatory and statutory damages under § 1693m, and

treble damages under § 1693f(e) if certain other requirements are met.

       There is limited guidance as to what constitutes a reasonable investigation under § 1693f.

The parties’ arguments focus on whether Capital One, in its efforts to comply with the error

resolution process set forth in § 1693f(c), above, adhered to the regulatory requirements

contained in 12 C.F.R. § 205.11(c)(4) and the Official Interpretation thereof.




                                                 12
          Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 13 of 21




         Section § 205.11(c)(4) provides that a financial institution’s “review of its own records

regarding an alleged error” satisfies the investigation requirement of §1693f if:

         “(i) The alleged error concerns a transfer to or from a third party; and

         (ii) There is no agreement between the institution and the third party for the type of
         electronic fund transfer involved.” 8

12 C.F.R. § 205.11(c)(4).

         The Official Interpretation of § 205.11 offers further guidance as to a financial

institution’s investigatory obligations. It provides that:

         When there is no agreement between the institution and the third party for the type of
         [Electronic Funds Transfer] involved, the financial institution must review any relevant
         information within the institution’s own records for the particular account to resolve
         the consumer’s claim. The extent of the investigation required may vary depending
         on the facts and circumstances. However, a financial institution may not limit its
         investigation solely to the payment instructions where additional information within
         its own records pertaining to the particular account in question could help to resolve
         a consumer’s claim.

Supp. I to § 205 at 11(c)(4)–5 (Official Interpretation of § 11(c)(4) (emphasis added)). 9

         Thus, when read in conjunction with the implementing regulations and Official

Interpretation, § 1693f requires that any investigation under the statute include a reasonable

review of the financial institution’s own records. The Official Interpretation also provides

further illustrative examples of information that may be reviewed as part of such an

investigation, including “the transaction history of the particular account for a reasonable period

of time immediately preceding the allegation of error” and “information relative to the account in



8
  It is nowhere alleged in the Complaint that Capital One and Square have an agreement regarding the sort of
transfers at issue here; thus, the parties agree that § 205.11(c)(4) governs Capital One’s investigatory
responsibilities.
9
 Here, too, the Board of Governors and CFPB have promulgated identical regulations as to this issue. Compare 12
C.F.R. § 205.11(c)(4) with 12 C.F.R. § 1005.11(c)(4) and Supp I to § 205 (Official Interpretation of 11(c)(4)) with
Supp. I to § 1005 (Official Interpretation of § 11(c)(4)). Again, the Court will cite only to § 205.11(c)(4) and its
Official Interpretation for simplicity.


                                                         13
         Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 14 of 21




question within the control of the institution’s third-party service providers if the financial

institution reasonably believes that it may have records or other information that could be

dispositive.” Supp. I to § 205, at 11(c)(4)–5.

       With this background, Green alleges that Capital One’s investigation was inadequate

because a reasonable investigation would have included a review of the following facts, which in

turn would have led Capital One to conclude that fraud had occurred:

               a. [Green] did not authorize the disputed transactions;

               b. [Green] promptly reported the fraudulent transactions;

               c. [Green] has no history of making false or unverifiable fraud reports;

               d. [Green] has no criminal history;

               e. [Green] has no history of irresponsible use of his account;

               f. [Green] has no history of frauds with Capital One, N.A., Square, Inc. or any
               other financial institution;

               g. No other proof exists to refute [Green’s] claim.

¶¶ 53–54. He also relies on the fact that it was Capital One’s burden to show that the disputed

transactions were authorized. ¶ 55.

       Capital One has argued that these allegations are too conclusory, and that its only

obligation under § 205.11 was to review its own records. Doc. 34 at 12. It also argues that it

sufficiently met these investigatory responsibilities by contacting Square and relying on Square’s

information to conclude that there was no error. Id.

       Capital One correctly cites the text of § 205.11. However, it has made no affirmative

argument regarding any review it actually conducted of its own records. Rather, Capital One’s

moving brief is silent as to what its investigation entailed, other than the fact that—through this

investigation—it relied on information from Square to conclude that the transactions had been



                                                  14
           Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 15 of 21




authorized. 10 Doc. 34; see also Docs. 35-4, 35-5 (letters to Green stating that, for each of the

claims at issue, “[t]he merchant info shows there was no error.”). 11 Thus, in the absence of a

more specific argument about Capital One’s investigation of its own records, the Court must

determine whether Capital One’s reliance on Square’s representations would be sufficient to

constitute an investigation under §1693f as a matter of law, and, if not, whether Green has

otherwise sufficiently alleged that Capital One failed to conduct an investigation in compliance

with § 1693f and its implementing regulations.

         Capital One cites Cifaldo v. BNY Mellon Inv. Serv. Trust Co., 17 Civ. 842 (JAD)(NJK),

2017 WL 6513342, at *2 (D. Nev. Dec. 19, 2017) to argue that its outreach to Square fulfilled its

statutory obligations. In Cifaldo, the District of Nevada found the defendant had “sufficiently

investigated” the alleged error under § 1693f when the defendant’s letter stated that its denial

“was based on the information provided to [it] verbally by the merchant,” and subsequently

provided the plaintiff with documentation corroborating the merchant’s verbal representations.

Id. However, in Cifaldo, the plaintiff does not appear to have alleged that there was any specific

information within the bank’s own records that, if examined, would have impacted the outcome

of its investigation, nor did the court analyze the Official Interpretation of § 205.11. This is

important because § 205.11 and the Official Interpretation make clear that a financial

institution’s core obligation is to conduct a reasonable investigation of its own records, and that

outreach to a third-party merchant is simply one permissible investigative technique to

supplement such an investigation. See Supp. I to § 205 at 11(c)(4)–5 (“[T]he financial institution



10
    Capital One’s reply brief states that its investigation “included, but was not limited to, being informed by Square .
. . that the disputed transfers were authorized[,]” but does not elaborate further. Doc. 44 at 5 (emphasis in original).
11
  Capital One’s introduction of the underlying correspondence with Green is proper to consider in this Opinion,
because this correspondence was incorporated by reference and is otherwise integral to the Amended Complaint.
See Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002).


                                                           15
           Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 16 of 21




must review any relevant information within the institution’s own records” and solely relying on

payment instructions 12 is insufficient when there is “additional information within [the financial

institution’s] own records” that could be probative as to whether an error occurred).

         Thus, with due consideration of the Official Interpretation, Cifaldo is best understood as

holding that a third-party merchant’s evidence and representation that a transaction was

authorized may suffice to meet § 1693f’s investigatory requirements—such as when the plaintiff

fails to allege that there is other relevant evidence within the bank’s own records that the bank

failed to consider—but it does not constitute a per se rule. The upshot is that Capital One’s

outreach to Square did not automatically render the investigation adequate; however, it was a

proper investigatory action that the Court may consider in its analysis. See Supp. I to § 205 at

11(c)(4)–5 (permitting financial institutions to request information “within the control of the

institution’s third-party service providers if the financial institution reasonably believes that [the

third-party] may have records or other information that could be dispositive.”). 13 However, the

Court must also consider whether Green has adequately alleged that there was other relevant

information, within Capital One’s own records, that it overlooked in favor of its reliance on

Square.

          In this respect Green has—just barely—alleged the minimum to state a claim. Green

alleges that Capital One failed to consider several facts relevant to his account that would have


12
  The term “payment instructions” often refers to an ATM card and its PIN. For the purposes of this motion, the
Court assumes that “payment instructions” would refer to instructions from Cash App to Capital One to withdraw
the funds via the Cash App platform.
13
  Capital One has not argued that the Official Interpretation is unreasonable, inconsistent with the statute, or that it
otherwise should not be followed, and the Court again identifies no basis on which this would be the case. While
Capital One correctly points out that the Official Interpretation’s list of possible investigatory actions is not
mandatory, this does not impact the portions of the Official Interpretation that are mandatory: its instructions that
“the financial institution must review any relevant information within the institution’s own records” and that it
cannot rely solely on payment instructions where “additional information within [its] own records pertaining to the
particular account in question could help to resolve a consumer’s claim.” Supp. I to § 205 at 11(c)(4)–5.


                                                           16
         Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 17 of 21




supported his contention that the transactions were unauthorized, such as that he had no history

of false or unverifiable reports, no history of irresponsible use of his account, and that Capital

One was or should have been aware that schemes of the sort described in the complaint are

common. In short, viewed in the light most favorable to Green, he has alleged that (1) a review

of his transaction history and background would have suggested that the disputed transfers were

inconsistent with his previous behavior and thus likely unauthorized; and (2) because it is Capital

One’s burden to show that the transactions were authorized, Capital One must have failed to

consider this evidence. See §1693g(b) (it is the financial institution’s burden to show a

transaction was authorized). While Green’s allegations could be more detailed, the Court agrees

that a review of this information—particularly any information in the possession of Capital One

such as his history of recent transactions—would at least have been relevant to Capital One’s

determination, which is all that is required under the Official Interpretation. And because Capital

One’s correspondence with Green shows no indication that its own records were reviewed (and it

makes no other representations this regard), Green has plausibly alleged that it indeed failed to

review this information. Cf. Wilson v. Harris N.A., No. 06 Civ. 5840, 2007 WL 2608521, at *6

(N.D. Ill. Sept. 4, 2007) (denying motion to dismiss in the similar treble damages context under §

1693f(e)(2), where the plaintiff alleged that records available to the defendant bank, including

the plaintiff’s transaction history, would have demonstrated that an error occurred despite the

fact that the fraudulent transfers had been made using her ATM card and PIN).

       However, the Court acknowledges the possibility—which is also plausible—that Capital

One did review these items as part of its investigation and simply made the decision to credit

Square’s representation notwithstanding this evidence. If this is what happened, Capital One

may well have a defense to this claim. However, the full slate of information that was available




                                                 17
           Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 18 of 21




to Capital One is not properly before the Court, nor is any specific documentation of the

information from Square on which Capital One relied. Because this is a motion to dismiss, the

Court will decline to speculate as to what the weight of these respective pieces of evidence will

ultimately be. 14

                  B.       Green Fails to State a Claim Under GBL § 349

         Green has also alleged that Capital One violated New York General Business Law § 349

by “falsely alleging that it had performed a bona fide investigation into the fraudulent

transactions” and “falsely alleging that the unauthorized transactions were the sole responsibility

of Square, Inc.” ¶ 62. It alleges that these misrepresentations occurred as “part of a recurring

policy and practice of seeking to avoid responsibility in refunding consumers for fraudulent

transfers.” ¶ 65.

         To state a claim under GBL § 349, a plaintiff must allege that a defendant has engaged in

(1) consumer-oriented conduct that is (2) materially misleading and that (3) [the] plaintiff

suffered injury as a result of the allegedly deceptive act or practice. Orlander v. Staples, Inc.,

802 F.3d 289, 300 (2d Cir. 2015) (quoting Koch v. Acker, Merrall & Condit Co., 18 N.Y.3d 940,

941 (2012)). Capital One has moved to dismiss Green’s § 349 claim, arguing that Green has

failed to allege any “consumer-oriented” conduct or conduct that was plausibly deceptive or

misleading. Capital One also argues that Green fails to set forth how Capital One’s conduct

proximately caused his injury. The Court agrees with Capital One that Green fails to state a

claim.




14
  In its reply brief, Capital One also states that Square, and not Capital One, was the entity that would have had the
ability and information to “conclusively determine whether the transfers were authorized by Plaintiff,” or to
“determine if [Cash App] was manipulated by a fraudster.” Doc. 44 at 7. However, because these statements are
predicated on new facts introduced in the reply brief, as discussed in the previous subsection, the Court cannot rely
on them.


                                                          18
         Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 19 of 21




       Under § 349, conduct is “consumer-oriented” when it involves acts or practices with a

“broader impact on consumers at large.” Koch v. Greenberg, 626 F.App’x 335, 340 (2d Cir.

2015) (citing Oswego Laborers’ Local 214 Pension Fund v. Marine Midland Bank, N.A., 85

N.Y.2d 20, 25 (1995) (citations omitted)). Thus, private disputes, such as contract disputes or

single-time transactions, would not violate § 349. Oswego, 85 N.Y.2d at 25. Conduct need not

be recurring to violate § 349. Id. However, when a plaintiff “makes only conclusory allegations

of impact on consumers at large, a GBL § 349 claim must be dismissed.” Miller v. HSBC Bank

U.S.A., N.A., No. 13 Civ. 7500, 2015 WL 585589, at *8 (S.D.N.Y. Feb. 11, 2015).

       Here, the allegedly deceptive conduct was Capital One’s representation that it had

engaged in a bona fide investigation of the disputed transactions, and that any unauthorized

transactions were the responsibility of Square. However, Green has not adequately alleged that

this conduct has a “broader impact on consumers at large.” Oswego, 85 N.Y.2d at 25. Rather,

the disputed transactions were direct transfers between private parties, and the question of

whether Capital One falsely stated that it engaged in a bona fide investigation hinges on the

details of those transactions and Capital One’s investigatory techniques, as discussed in the

previous section. Indeed, the two bases for Green’s allegation that Capital One’s representations

were misleading—that no bona fide investigation was actually conducted and that its reliance on

Square’s information was inappropriate—are predicated on Green’s position that Capital One did

not sufficiently consider information specific to him and his particular account history. See ¶ 54;

see also Silverman v. Household Fin. Realty Corp. of N.Y., 979 F. Supp. 2d 313, 318 (E.D.N.Y.

2013) (dismissing § 349 claim when the allegedly deceptive acts concerned facts specific to the

plaintiffs and did not impact consumers at large).




                                                19
          Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 20 of 21




         Green attempts to dodge this issue by alleging that Capital One “deals with a large

volume of consumers who dispute unauthorized charges,” and that it allegedly has “a recurring

policy and practice of seeking to avoid responsibility in refunding consumers for fraudulent

transfers.” ¶¶ 64–65. However, these allegations are conclusory because Green fails to specify

the substance of what Capital One’s alleged policy is. To the extent he intends to allege that

Capital One has a systemic policy of falsely representing to consumers that it conducted a

reasonable investigation and improperly relying on third-party representations, this allegation

lacks sufficient factual support. Rather, the Complaint only states that the BBB has received a

large number of complaints about Capital One regarding “Billing/Collection Issue[s],” as well as

the CFPB’s receipt of complaints regarding categories such as “problem making or receiving

payments,” “banking errors[,]” “funds not handled or disbursed as instructed[,] and “transaction

was not authorized[.]” ¶¶ 41–42. These allegations may suggest that some percentage of

consumers have billing or transaction related grievances with Capital One, but without more,

they do not plausibly raise the inference that a uniform policy—let alone one actionable under §

349—is the cause of such grievances. Without further factual allegations supporting the

existence of a such a policy, the § 349 claim must be dismissed. See Brodie v. Green Spot

Foods, LLC, 503 F. Supp. 3d 1, 13 (S.D.N.Y. 2020) (“When allegations are made upon

information and belief, the plaintiff must support them by offering facts upon which that belief is

founded.”). 15

         For similar reasons, Green also fails to set forth a reason why any of Capital One’s

specific representations about its investigation—all of which simply state that “[Square’s] info



15
  The court in Brodie noted that this is especially true regarding consumer fraud claims such as those under § 349.
Id.



                                                         20
          Case 1:20-cv-04655-ER Document 46 Filed 08/26/21 Page 21 of 21




shows there was no error”—would have been “likely to mislead a reasonable consumer acting

reasonably under the circumstances.” See Docs. 35-4, 35-5; Oswego, 85 N.Y.2d at 26. While

Green plausibly alleges that Capital One’s conclusion may have been incorrect or the result of an

inadequate investigation, is not plausible that Green would be deceived or misled by such

representations. Rather, to the extent that Capital One’s statements about its investigation

contradict Green’s view of the evidence, he has taken the position that Capital One is wrong and

must have insufficiently investigated the claim. Because this is what a reasonable person would

be expected to conclude when presented with a statement they believe is contradicted by other

evidence, Green fails to allege any deceptive or misleading conduct. 16

         IV.     CONCLUSION

         For the reasons discussed, Capital One’s motion to dismiss the EFTA claims is DENIED

and its motion to dismiss the G.B.L. § 349 claim is GRANTED. The parties are directed to

appear for a telephonic conference on September 15, 2021 at 9am. The parties are directed to

dial (877) 411-9748 and enter access code 3029857# when prompted. The Clerk of Court is

respectfully directed to terminate the motion, Doc. 33.

Dated:     August 26, 2021
           New York, New York
                                                                      EDGARDO RAMOS, U.S.D.J.




16
  Green fails to state a GBL § 349 claim for the reasons discussed above. However, the Court finds that he would
have adequately pleaded the third prong—a resulting “injury”—if the first two statutory requirements had been met,
as Green has alleged that Capital One reversed the provisional refund it granted him pursuant to its allegedly
misleading investigation.


                                                       21
